DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20, filed on 2019-09-26, are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019-02-26 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: In Specification [0029], “Additionally, in process 204, plot evaluation program 112 various operational characteristics associated with the plot including…”, there appears to be a word missing between “112” and “various”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1 Analysis:
In the instant case, Claims 1-7 are directed to a method, Claims 8-14 are directed to a product, and Claims 15-20 are directed to a system. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2 Analysis:
Based on the claims being determined to be within one of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). In this case the claims fall within the judicial exception of an abstract idea, specifically, “Mental Processes (processes that can be performed in the human mind, or by a human using a pen and paper)”.
Step 2A: Prong 1 analysis:
Claims 1, 8, and 15 recite:
“identifying…a plurality of similar plots based on at least one of the one or more characteristics associated with the plot for evaluation”; identifying based on characteristics falls under a “observation, evaluation, judgment, opinion”, and is thus a mental process (see MPEP 2106.04(a)(3))
“generating…a prediction model based, at least in part on, one or more features of the plurality of similar plots”; a prediction model could be a simple linear regression, and generating one could be performed by the human mind and with pen and paper, and is thus a mental process
“determining…a score for the plot for evaluation based, at least in part, on the prediction model for one or more features of the plurality of similar plots”; determining a score based on information falls under a “observation, evaluation, judgment, opinion”, and is thus a mental process (see MPEP 2106.04(a)(3))
Step 2A: Prong 2 analysis:
For Claims 1, 8, and 15, “one or more processors” amounts to merely implementing the abstract idea on a computer.  Also, additional limitation “receiving a plot for evaluation” amounts to insignificant extra solution activity, as it amounts to mere data gathering (see MPEP 2106.05(g)(3)) .  These additional limitations do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, for the additional limitations of claims 1, 8, and 15, “one or more processors” amounts to merely implementing the abstract idea on a computer, and “receiving a plot for evaluation” amounts to insignificant extra solution activity, as it amounts to mere data gathering.  There is no indication that the “receiving” is done in some non-conventional way in order to amount to significantly more than the judicial exception. The claims are directed to a judicial exception. 
Dependent claim(s) 4, 6-7, 11-14, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to 
Claims 4, 11, and 18 recite the same limitations as Claims 1, 8, and 15, further specifying the list of characteristics; the claims are still directed to a mental process.
Claims 6, 13, and 20 recite the same limitations as Claims 1, 8 and 15, further specifying the list of characteristics; the claims are still directed to a mental process.
Claims 7 and 14 recite the same limitations as Claims 1 and 8, further specifying the list of characteristics; the claims are still directed to a mental process.
Claims 12 and 19 recite the same limitations as Claims 11 and 18, further specifying the list of characteristics; the claims are still directed to a mental process.

Remarks - 35 USC § 101
Claims 2, 9, and 16 are not directed to an abstract idea, as they recite “training, by one or more processors, the prediction model based on the operational data regarding the plot”.  This training step is not a mental process, as shown in MPEP 2106.04(a)(1)(vii).  Thus, these claims are patent eligible, as well as their dependent claims 3, 5, 10, and 17.
As per claims 8-14, Applicant has claimed “A computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media”.  Examiner is interpreting that the device being claimed here is not the “computer program” itself, but rather the “product”, wherein the “product” is actually the “computer-readable storage media” with the program instructions stored on it.  If it was the “computer program” itself being claimed, then the claim would not be 
As per claims 8-20, Examiner points out that the computer-readable storage media must not refer to signals, and this is confirmed by Instant Specification [0010]:  “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”  Thus, the claims are properly directed to one of the four statutory categories of patent eligible subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englard et. al. (WO 2019/073472 A1; hereinafter “Englard”).
As per Claim 1, Englard teaches a method comprising: receiving, by one or more processors, a plot for evaluation (Englard, [0087], discloses a processor and storage medium:  “Some embodiments may comprise a system comprising at least a hardware processor and/or a memory unit and/or program code, able to perform a method as described above; as well as non-transitory storage medium having stored thereon instructions or program code that, when executed by a processor or a machine, cause such processor or machine to perform a method as described above.”
For the remainder of the claim limitations, note Englard [0005]:  “For example, a method includes: collecting, obtaining, and/or automatically integrating agricultural data from multiple sources relating to multiple growing-plots of crops; collecting, obtaining and/or integrating environmental data relating to the multiple growing- plots; collecting, obtaining, and/or integrating in-season samples and observations of crops collecting operational data with regard to intended utilization of the crops at a manufacturing facility; identifying a particular growing-plot; correlating among agricultural data related to the particular growing-plot, and environmental data related to the particular growing-plot, and operational data related to intended utilization of crops from the particular growing-plot. The correlated and/or integrated data is analyzed, using learning models and/or in view of agricultural protocols and/or operational protocols, and/or by utilizing Machine Learning (ML) and/or Artificial Intelligence (AI) processes, for generating agricultural action recommendations and insights to be performed or further utilized at the particular growing- plot, as well as operational and business (e.g., buying / selling, advance purchase, advance sale) action recommendations to be performed at the manufacturing facility or by the manufacturer.”
In [0005] above, Englard discloses receiving a plot for evaluation (“identifying a particular growing-plot”).  This is also mentioned in [0013]: “The collected and analyzed data may relate to a "plot identifier" (e.g., an identifier of an area of land in which a particular crop grows)”.
(Englard, [0005] above, discloses:  “correlating among agricultural data related to the particular growing-plot, and environmental data related to the particular growing-plot, and operational data related to intended utilization of crops from the particular growing-plot.”  Englard, Para [0022], discloses:  “Additionally, measurement units 220 or measurement processes (e.g., manual and/or automated and/or semi-automated) may provide measurements and reports from the growing field or plot, such as size or color or other fruit attributes or plant attributes 221, and labs test results 222.”)
identifying, by the one or more processors, a plurality of similar plots based on at least one of the one or more characteristics associated with the plot for evaluation (Englard, [0005] above, discloses:  “collecting, obtaining, and/or automatically integrating agricultural data from multiple sources relating to multiple growing-plots of crops”.  Here, Englard discloses identifying a plurality of plots.  The identified “particular growing plot” appears to be selected from the “multiple growing plots”, and it is thus “similar” to the “multiple growing-plots of crops”.  The similarity is based on at least one of the characteristics, as the characteristics are first collected from the “multiple growing-plots of crops”, and the characteristics that are “related” to the “particular growing-plot” are part of the “correlating”.  For example, Englard discloses “collecting agricultural data from…multiple growing plots”, and subsequently “correlating among agricultural data related to a particular growing plot”.  The plots also appear to be “similar” as Englard discloses them to be part of a common manufacturing operation (Englard, Abstract:  “managing and operating a closed-loop agricultural-origin-product manufacturing supply chain network”).  For these reasons, Englard suggests that the plurality of plots are “similar” based on one or more characteristics of a selected plot for evaluation.  The network the plots belong to can be a “characteristic”, and thus belonging to the same network would render plots to be “similar” based on this “characteristic”.  Englard [0031] also discloses correlation with regard to a “batch or group” of plots:  “The Data Warehouse 410 is a database or repository that integrates or associates or correlates or links or creates a relation among the various operational, environmental, and agricultural data-items and/or information sources, in a manner that exposes the correlation between data from the different sources, and particularly with regard to a certain growing-plot or with regard to a certain batch or group of growing-plots”.)
generating, by the one or more processors, a prediction model based, at least in part on, one or more features of the plurality of similar plots (Englard, [0005] above, discloses:  “The correlated and/or integrated data is analyzed, using learning models and/or in view of agricultural protocols and/or operational protocols, and/or by utilizing Machine Learning (ML) and/or Artificial Intelligence (AI) processes”.  Here, Englard discloses that the correlated data is entered into a prediction model (“Machine Learning”).  The correlated data is from one or more features of the plurality of similar plots, as shown above, the identified “plot for evaluation” is part of the plurality of similar plots, and the feature data was initially drawn from the plurality of similar plots.  Englard [0033] discloses predicting based on the information recited above (“Data Warehouse”):  “Machine Learning (ML) / Artificial Intelligence (AI) processing units 420 may analyze data organized in the data warehouse 410”, which above was shown to include data regarding a “batch or group” of growing plots.)
(Englard, [0005] above, discloses:  “The correlated and/or integrated data is analyzed, using learning models and/or in view of agricultural protocols and/or operational protocols, and/or by utilizing Machine Learning (ML) and/or Artificial Intelligence (AI) processes, for generating agricultural action recommendations and insights to be performed or further utilized at the particular growing- plot, as well as operational and business (e.g., buying / selling, advance purchase, advance sale) action recommendations to be performed at the manufacturing facility or by the manufacturer.”  Here, Englard discloses that the prediction model is used to generate “recommendations”, which suggest some value or “score” that represents the recommendation.  Englard, Para [0033], discloses:  “Unit 421 of the ML / AI processing units 420 may analyze the integrated data and may generate predictions or estimations for the metrics of a crop-of-interest”.  Here also, a “prediction or estimation” suggests a score.)
 
As per Claim 2, Englard teaches the method of claim 1.  Englard teaches further comprising: retrieving, by one or more processors, operational data regarding the plot (Englard, [0005] above, discloses:  “correlating among agricultural data related to the particular growing-plot, and environmental data related to the particular growing-plot, and operational data related to intended utilization of crops from the particular growing-plot”.  Englard, Para [0028], discloses:  “The operational data may include data and attributes of delivery events of crops or plants or fruit from the field, through a transportation network to the manufacturer's facility (e.g., factory gate, factory floor, or storage).”)
and training, by one or more processors, the prediction model based on the operational data regarding the plot (Englard, [0005] above, discloses that operational data is fed into the prediction (ML) model: “The correlated and/or integrated data is analyzed, using learning models and/or in view of agricultural protocols and/or operational protocols, and/or by utilizing Machine Learning (ML) and/or Artificial Intelligence (AI) processes”. Englard, [0033], discloses training the ML model, and also discloses that this is related to operations:  “Machine Learning (ML) / Artificial Intelligence (AI) processing units 420 may analyze data organized in the data warehouse 410; and may perform training, resolving, and periodic refining (or iterative refining or fine-tuning of updating or modifications) of ML / AI models in order to generate ML-based or AI-based insights, such as, ML / AI based estimations, recommendations, predictions, determinations, required operations, optional operations, business actions, business operations (including, but not limited to, purchase operations, sale operations, channeling of a particular inventory towards manufacturing of a particular product), or the like.”)

As per Claim 4, Englard teaches the method of claim 1.  Englard teaches wherein the one or more characteristics associated with the plot for evaluation include one or more environmental characteristics of the plot for evaluation.  (Englard, [0005] above, discloses:  “collecting, obtaining and/or integrating environmental data relating to the multiple growing- plots” and “correlating among agricultural data related to the particular growing-plot, and environmental data related to the particular growing-plot”.  Englard also discloses environmental characteristics in [0031]:  “The Data Warehouse 410 is a database or repository that integrates or associates or correlates or links or creates a relation among the various operational, environmental, and agricultural data-items and/or information sources, in a manner that exposes the correlation between data from the different sources, and particularly with regard to a certain growing-plot or with regard to a certain batch or group of growing-plots”.)

As per Claim 6, Englard teaches the method of claim 1.  Englard teaches wherein the one or more characteristics associated with the plot for evaluation include one or more operational characteristics of the plot for evaluation. (Englard, [0005] above, discloses:  “correlating among agricultural data related to the particular growing-plot, and environmental data related to the particular growing-plot, and operational data related to intended utilization of crops from the particular growing-plot”.  Here, Englard discloses operational characteristics (“operational data”) of the plot for evaluation. Englard also discloses this in [0028]:  “The operational data may include data and attributes of delivery events of crops or plants or fruit from the field, through a transportation network to the manufacturer's facility (e.g., factory gate, factory floor, or storage).”)

As per Claim 7, Englard teaches the method of claim 6.  Englard teaches wherein the one or more operational characteristics include one or more of the following: proposed crops, proposed facilities, pest and disease control programs, or natural disaster protections (Englard, [0005] above, discloses:  “correlating among agricultural data related to the particular growing-plot, and environmental data related to the particular growing-plot, and operational data related to intended utilization of crops from the particular growing-plot”. Here, Englard discloses proposed crops (“intended utilization of crops”).  “Utilization” of crops requires selecting which crops to be utilized, and selection of proposed crops is again suggested in [0017] with “purchasing” crops: “The present invention operates to assist agricultural-origin-product manufacturing in the business processes of purchasing crops”).

As per Claim 8, claim 8 is a computer program product claim corresponding to method claim 1.  The difference is that it recites one or more computer-readable storage media. Englard, [0087], discloses a processor and storage medium:  “Some embodiments may comprise a system comprising at least a hardware processor and/or a memory unit and/or program code, able to perform a method as described above; as well as non-transitory storage medium having stored thereon instructions or program code that, when executed by a processor or a machine, cause such processor or machine to perform a method as described above.”  Claim 8 is rejected for the same reasons as claim 1.

As per Claim 9, claim 9 is a computer program product claim corresponding to method claim 2.  The difference is that it recites one or more computer-readable storage media.  Claim 9 is rejected for the same reasons as claim 2.

 As per Claim 11, claim 11 is a computer program product claim corresponding to method claim 4.  The difference is that it recites one or more computer-readable storage media.  Claim 11 is rejected for the same reasons as claim 4.

As per Claim 12, Englard teaches the computer program product of claim 11 and one or more computer-readable storage media (see Rejection to Claim 8).  Englard teaches wherein the one or more environmental characteristics include one or more of the following: soil type, water access, road access, or water quality (Englard, Para [0016], discloses:  “Some embodiments may collect and analyze data from one or more data repositories, for example… Data services, such as current and/or historical and/or predicted weather data, satellite images, soil chemistry data, land topography data”.  Here, Englard discloses soil type (“soil chemistry data”)).

As per Claim 13, claim 13 is a computer program product claim corresponding to method claim 6.  The difference is that it recites one or more computer-readable storage media.  Claim 13 is rejected for the same reasons as claim 6.

As per Claim 14, claim 14 is a computer program product claim corresponding to method claim 7.  The difference is that it recites one or more computer-readable storage media.  Claim 14 is rejected for the same reasons as claim 7.

As per Claim 15, claim 15 is a computer system claim corresponding to method claim 1.  The difference is that it recites one or more computer-readable storage media.  Claim 15 is rejected for the same reasons as claim 1.

As per Claim 16, claim 16 is a computer system claim corresponding to method claim 2.  The difference is that it recites one or more computer-readable storage media.  Claim 16 is rejected for the same reasons as claim 2.

As per Claim 18, claim 18 is a computer system claim corresponding to method claim 4.  The difference is that it recites one or more computer-readable storage media.  Claim 18 is rejected for the same reasons as claim 4.

As per Claim 19, claim 19 is a computer system claim corresponding to computer program product claim 12.  Claim 19 is rejected for the same reasons as claim 12.


As per Claim 20, claim 20 is a computer system claim corresponding to method claim 6.  The difference is that it recites one or more computer-readable storage media.  Claim 20 is rejected for the same reasons as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3, 5, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Englard in view of Khaki et. al. (“Crop Yield Prediction Using Deep Neural Networks”; hereinafter “Khaki”).
As per Claim 3, Englard teaches the method of claim 1 and prediction model (see Rejection to Claim 1).  One of ordinary skill in the art will appreciate that a prediction model comprises weights that are updated during training.  However, Englard does not explicitly teach wherein one or more weights of the prediction model are updated based on the training of the prediction model. 
Khaki teaches wherein one or more weights of the prediction model are updated based on the training of the prediction model. (Khaki, Page 4 Section 3.3 Para 2, discloses:  “The following hyperparameters were used in the training process. Each neural network has 21 hidden layers and 50 neurons in each layer. After trying deeper network structures, these dimensions were found to provide the best balance between prediction accuracy and limited overfitting. We initialized all weights with the Xavier initialization method (Glorot and Bengio, 2010). We used SGD with a mini-batch size of 64. The Adam optimizer was used with a learning rate of 0.03%, which was divided by 2 every 50,000 iterations (Kingma and Ba, 2014).”  Here, Khaki discloses “training” of a model, in which “weights” are initialized, and then those weights are updated via Stochastic Gradient Descent (“SGD”), with a “learning rate” over “iterations”.  One of ordinary skill in the art will appreciate that SGD updates the weights with each iteration.)
Englard and Khaki are analogous art because they are both in the field of endeavor of applying machine learning to agriculture.
It would have been obvious before the effective filing date to combine the teachings of Englard with Khaki.  One of ordinary skill in the art would be motivated to do so in order to improve the model’s accuracy of prediction (Khaki, Page 1 Abstract:  “As one of the winning teams, we designed a deep neural network (DNN) approach that took advantage of state-of-the-art modeling and solution techniques. Our model was found to have a superior prediction accuracy, with a root-mean-square-error (RMSE) being 12% of the average yield and 50% of the standard deviation for the validation dataset using predicted weather data. With perfect weather data, the RMSE would be reduced to 11% of the average yield and 46% of the standard deviation. We also performed feature selection based on the trained DNN model, which successfully decreased the dimension of the input space without significant drop in the prediction accuracy. Our computational results suggested that this model significantly outperformed other popularmethods such as Lasso, shallow neural networks (SNN), and regression tree (RT).”

As per Claim 5, the combination of Englard and Khaki teaches the method of claim 3.  Englard teaches wherein the one or more environmental characteristics include one or more of the following: soil type, water access, road access, or water quality (Englard, Para [0016], discloses:  “Some embodiments may collect and analyze data from one or more data repositories, for example… Data services, such as current and/or historical and/or predicted weather data, satellite images, soil chemistry data, land topography data”.  Here, Englard discloses soil type (“soil chemistry data”)).

As per Claim 10, claim 10 is a computer program product claim corresponding to method claim 3.  The difference is that it recites one or more computer-readable storage media.  Claim 10 is rejected for the same reasons as claim 3.

As per Claim 17, claim 17 is a computer system claim corresponding to method claim 3.  The difference is that it recites one or more computer-readable storage media.  Claim 17 is rejected for the same reasons as claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Filippi et. al. (“An approach to forecast grain crop yield using multi-layered, multi-farm data sets and machine learning”), notable on Page 1017, discloses using data from multiple farms to input to a machine learning model to predict crop yields.
Medar et. al. (“Crop Yield Prediction using Machine Learning Techniques”) discloses using machine learning to predict crop yields
Ghadge et. al. (“Prediction of Crop Yield using Machine Learning”) also discloses using ML to predict crop yields
Inyaem (“Construction Model Using Machine Learning Techniques for the Prediction of Rice Produce for Farmers”) discloses using ML to predict rice yields
Chen et. al. (US 2020/0202127 A1) discloses using ML for yield forecasting
Hu (US 2018/0260504 A1), [0089], discloses training and “agronomic model” to forecast yield, revenue, or profit from a crop.  Also, in [0032], Hu discloses sampling “similar” fields.
Xu et. al. (US 2017/0161627 A1) discloses predicting crop yields using machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145